FILED
                                                                                       Feb 08, 2021
                                                                                      01:30 PM(ET)
                                                                                   TENNESSEE COURT OF
                                                                                  WORKERS' COMPENSATION
                                                                                         CLAIMS




             TENNESSEE BUREAU OF WORKERS’ COMPENSATION
            IN THE COURT OF WORKERS’ COMPENSATION CLAIMS
                           AT CHATTANOOGA

    Elizabeth Harrison,                             )   Docket No. 2018-01-0699
                Employee,                           )
    v.                                              )
    Chattanooga Staffing,                           )   State File No. 58404-2018
                Employer,                           )
    And                                             )
    Technology Insurance Co.,                       )   Judge Audrey Headrick
                Carrier.                            )


                             EXPEDITED HEARING ORDER


       Ms. Harrison asked the Court to order Chattanooga Staffing to provide additional
medical benefits for her left shoulder. Chattanooga Staffing disputes that her shoulder
condition arose primarily out of her employment. For the reasons below, the Court holds
Ms. Harrison is not entitled to medical benefits.

                                       History of Claim

         This is the third expedited hearing in this case.

        In the first hearing, Ms. Harrison asked the Court to order temporary partial
disability benefits.1 The Court found that her refusal to work the light-duty job offered by
Chattanooga Staffing was reasonable and ordered payment of past and ongoing temporary
partial disability benefits.

       At the second hearing, Chattanooga Staffing asked the Court to discontinue Ms.
Harrison’s temporary partial disability benefits and deny additional medical benefits based



1
  While working as a caregiver for Chattanooga Staffing on July 16, 2018, Ms. Harrison reported a
tearing/burning sensation across her neck into her left shoulder while moving a paraplegic client.

                                                1
on the causation responses of panel physician, Dr. Alex Sielatycki.2 When asked if the
employment contributed more than fifty percent in causing Ms. Harrison’s cervical and
left-shoulder conditions, Dr. Sielatycki responded it did not, citing “reports from prior
hospitals” showing a history of cervical and left-shoulder/arm complaints. As Ms.
Harrison presented no proof to contradict Dr. Sielatycki’s opinion, the Court discontinued
temporary partial disability benefits and denied additional medical benefits.

       In this hearing, Ms. Harrison requested additional medical benefits for her left
shoulder. She testified she went to Primary Care Physicians, which referred her to an
orthopedist. Ms. Harrison saw an orthopedist at Erlanger Medical Center and underwent
shoulder surgery in September 2020, paid for by the hospital’s indigent care program. She
said she continues to have weakness and loss of strength following surgery but
acknowledged that no physician causally related her current symptoms to the work
incident. Further, Ms. Harrison did not submit any medical records from Primary Care
Physicians and Erlanger Medical.

                           Findings of Fact and Conclusions of Law

                                           Standard Applied

        Ms. Harrison must present sufficient evidence demonstrating she is likely to prevail
at a hearing on the merits. Tenn. Code Ann. § 50-6-239(d)(1) (2019). The Court holds she
did not.

                                               Causation

       Ms. Harrison requested additional medical benefits for her left shoulder. To obtain
medical benefits, Ms. Harrison must show, to a reasonable degree of medical certainty, that
the incident “contributed more than fifty percent (50%) in causing the . . . disablement or
need for medical treatment, considering all causes.” Likewise, an aggravation of a pre-
existing condition is compensable only if “it can be shown to a reasonable degree of
medical certainty that the aggravation arose primarily out of and in the course and scope
of employment.” As a panel physician, Dr. Sielatycki’s opinions regarding causation “shall
be presumed correct but this presumption shall be rebuttable by a preponderance of the
evidence.” See Tenn. Code Ann. § 50-6-102(14).

       Here, the Court finds that Ms. Harrison presented no testimony or other proof to
contradict Dr. Sielatycki’s causation responses. The Court heard Ms. Harrison’s testimony.

2
 Dr. Justin Arnold, another panel orthopedist, initially treated Ms. Harrison in 2018. He stated, “I do not
believe her pain symptoms are explained by the pathology in the shoulder as the MRI was only positive for
bursitis and AC osteoarthritic changes and her shoulder joint seems to be fairly benign at present.” Dr.
Arnold then referred her to a spine surgeon, which resulted in her seeing Dr. Sielatycki.

                                                    2
However, lay testimony is insufficient to establish causation in the absence of medical
evidence. Arciga v. AtWork Pers. Servs., TN Wrk. Comp. App. Bd. LEXIS 6, at *7 (Aug.
18, 2015). No medical proof established that her employment contributed “more than fifty
percent (50%) in causing the . . . need for medical treatment, considering all causes.”
Therefore, the Court holds Ms. Harrison is not likely to prevail at a hearing on the merits
and denies her request for medical benefits.

IT IS, THEREFORE, ORDERED as follows:

   1. The Court denies Ms. Harrison’s request for medical benefits.

   2. This case is set for a Status Hearing on Monday, April 5, 2021, at 2:00 p.m. Eastern
      Time. The parties must call 423-634-0164 or toll-free at 855-383-0001 to
      participate. Failure to call might result in a determination of the issues without the
      party’s participation.

ENTERED February 8, 2021.



                                   _____________________________________
                                   Judge Audrey A. Headrick
                                   Court of Workers’ Compensation Claims




                                             3
                                    APPENDIX

Exhibits:
   1. Affidavit of Elizabeth Harrison, February 8, 2019
   2. Panels
   3. Medical records of Elizabeth Harrison with a Table of Contents:
          a. DACHC UMA Clinic
          b. Physicians Care
          c. Justin M. Arnold, M.D.
          d. J. Alex Sielatycki, M.D.
   4. Medical records of Andrew E. Mendoza, M.D.
   5. Medical questionnaire completed by Dr. Sielatycki on June 3, 2019
   6. Affidavit of Elizabeth Harrison, December 5, 2019
   7. Panel (Dr. Sielatycki)
   8. Expedited Hearing Order, December 20, 2019
   9. Petition for Benefit Determination, August 12, 2020
   10. Dispute Certification Notice, October 13, 2020
   11. Affidavit of Elizabeth Harrison, December 3, 2020

Technical record:
   1. Request for Expedited Hearing
   2. Dispute Certification Notice
   3. Employer/Carrier’s Expedited Hearing Brief
   4. Employer/Carrier’s List of Proposed Exhibits
   5. Employee, Elizabeth Harrison’s Expedited Hearing Brief




                                          4
                             CERTIFICATE OF SERVICE

       I certify that a copy of this Order was sent as indicated on February 8, 2021.

            Name                Certified         Email    Service sent to:
                                 Mail
Charles G. Wright, Jr.,                            X       wrightandwoodard@gmail.com
Employee Attorney
Rosalia Fiorello,                                  X       rfiorello@wimberlylawson.com
Employer Attorney




                                                   /s/Penny Shrum          w/permission JD
                                            _____________________________________
                                            Penny Shrum, Court Clerk
                                            Court of Workers’ Compensation Claims
                                            WC.CourtClerk@tn.gov




                                              5